Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  148841                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148841
                                                                    COA: 319352
                                                                    Emmet CC: 12-003758-FH
  WALTER JEROME DEMARAY,
           Defendant-Appellant.

  ____________________________________/

          By order of February 3, 2015, the application for leave to appeal the January 16,
  2014 order of the Court of Appeals was held in abeyance pending the decision in People
  v Lockridge (Docket No. 149073). On order of the Court, the case having been decided
  on July 29, 2015, 498 Mich. 358 (2015), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Emmet Circuit Court to determine whether the court would have imposed a materially
  different sentence under the sentencing procedure described in Lockridge. On remand,
  the trial court shall follow the procedure described in Part VI of our opinion. If the trial
  court determines that it would have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it may reaffirm the original sentence. If,
  however, the trial court determines that it would not have imposed the same sentence
  absent the unconstitutional constraint on its discretion, it shall resentence the defendant.
  On remand, the Emmet Circuit Court shall also consider the defendant’s issue regarding
  the assessment of a payment to the “Victims Restitution Fund.” In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           a0718
                                                                               Clerk